DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 16 and 17 been renumbered 15 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-13, 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cumming et al (US 4,845,307; hereinafter Cumming).
	Regarding claim 1, Cumming discloses a  wildlife protection device (see figure 1) for a high voltage power system comprising: a dielectric cover (10) configured to at least 
Regarding claim 3, Cumming discloses the device (see figure 1) wherein the one or more holes (20) are configured for being grasped by a hotstick for manipulating the cover (column 3 lines 50-56).
	Regarding claim 4, Cumming discloses the device (see figure 1) wherein the one or more hoods (18) extend greater than one inch from the surface of the cover (10, see figure 1).
	Regarding claim 5, Cumming discloses the device (see figure 1) wherein the one or more holes (20) include a pair of holes on opposite sides of the cover (see figure 1), and wherein the one or more hoods (18) extend out greater than about 20% of a width of the cover between the pair of holes (see figure 1).
	Regarding claim 6, Cumming discloses the device (see figure 1) wherein the cover (10) and hoods (18) are an integral molded piece (see figure 1).
	Regarding claim 8, Cumming discloses the device (see figure 1) wherein the cover (10) is an insulator cover (see figure 1).
	Regarding claim 9, Cumming discloses the device (see figure 1) wherein the cover (10) covers a portion of an insulator supporting a conductor (see figure 1).
	Regarding claim 10, Cumming discloses the device (see figure 1) wherein the one or more hoods (18) comprise an arched molded piece of the cover that protrudes from the surface of the cover (10; see figure 1).

	Regarding claim 12, Cumming discloses the device (see figure 1) wherein the cover (10) has an opening in its top surface for a wire (32, see figure 4).
	Regarding claim 13, Cuming discloses the device (see figure 1) wherein the cover (10) has provisions (18) for installing the cover (10) with a hotstick while the high voltage component is energized (see figure 1).
Regarding claim 15, Cumming discloses the device (see figure 1) wherein the one or more holes (20) comprise at least two holes (see figure 3), wherein one of the hoods surrounds the at least two holes (see figure 3).
	Regarding claim 16, Cumming discloses the device (see figure 1) wherein the cover is installed over the high voltage component.

4.	Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lynch (US 7,154,036).
Regarding claim 1, Lynch discloses a wildlife protection device (see figure 9a) for a high voltage power system comprising: a dielectric cover (110) configured to at least partially surround at least a portion of a high voltage component (130), the cover (110) having one or more holes (200) formed through its surface (see figure 9a), the cover (110) having one or more hoods (see figure 9), extending from the surface of the cover (10), 
	Regarding claim 2, Lynch discloses the device (see figure 9a) wherein the one or more holes (200) are configured for receiving retaining pins (175) for securing the cover  (110) in place over the high voltage component (see figure 8; column 6 lines 58-66).
	Regarding claim 7, Lynch discloses the device (see figure 9a) wherein the cover (110) is a fuse cutout cover (see figure 6).
	Regarding claim 8, Lynch discloses the device (see figure 9a) wherein the cover (see figure 1) is installed over the high voltage component and retaining pins (175) are through the one or more holes to secure the cover in place (see figure 6).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niles et al (US 8,957,314 and US 9,960,586), Behnken (US 8,772,633), Lynch (US 10,958,046 and US 10,881,097), Spencer et al (US 9,413,153), Bradford et al (US 7,839,256), Rauckman (US 7,309,837) and Williams (US 6,291,774) disclose a wildlife protection device.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

October 27, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848